MEMORANDUM **
Kaka Singh Sidhu, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen, and review de novo claims of due process violations. Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003). We deny the petition for review.
The BIA did not abuse its discretion in denying Sidhu’s motion as untimely where the motion was filed 22 months after the BIA’s July 8, 2005 order dismissing the underlying appeal, and Sidhu failed to establish changed circumstances in India to qualify for the regulatory exception to the filing deadline. See 8 C.F.R. § 1003.2(c)(2), (c)(3)(h); Malty v. Ashcroft, 381 F.3d 942, 945 (9th Cir.2004) (“The critical question is ... whether circumstances have changed sufficiently that a petitioner who previously did not have a legitimate claim for asylum now has a well-founded fear of future persecution.”).
Sidhu’s contention that the BIA violated his due process rights is unavailing.
In light of our disposition, we do not reach Sidhu’s remaining contentions.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.